Case 1:19-cr-00558-RMB Document 16 Filed 08/06/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

UNITED STATES OF AMERICA,
ORDER
-against- 19 Cr 558 (RMB)
ROILAND GOTIANGCO,
Defendant.
va we eneeenne een eenennennnnnennnnnnnnnnnnncnnn xX

WHEREAS, with the Defendant’s consent, his guilty plea allocution was taken before a
United States Magistrate Judge on December 23, 2019;

WHEREAS, a transcript of the allocution was made and thereafter was transmitted to the
District Court; and

WHEREAS, upon review of the transcript, this Court has determined that the Defendant
entered the guilty plea knowingly and voluntarily and that there was a sufficient factual basis for
the guilty plea;

IT IS HEREBY ORDERED that ROILAND GOTIANGCO’s guilty plea is accepted.

Dated: New York, New York ne
August 6, 2020 A. o

RICHARD M. BERMAN, U.S.D.J.

 

 

 

“US USDC SDNY

I po DOCUMENT
ELECTRONICALLY FILED
DOCH

| DATE FULD: _4[« [090

 

 

 

 

 
